Name: Regulation (EEC) No 293/74 of the Council of 30 January 1974 on information for the establishment of comprehensive energy balance sheets for the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2. 74 Official Journal of the European Communities No L 32/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 293/74 OF THE COUNCIL of 30 January 1974 on information for the establishment of comprehensive energy balance sheets for the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 213 thereof ; Having regard to the proposal from the Commission ; Whereas the present situation requires that, on a temporary basis , the principal data on the energy supply situation in each Member State, and in the Community as a whole, should be rapidly available in precise and homogeneous form ; Whereas pursuant to Council Regulation (EEC) No 1055/72 ( 1) of 18 May 1972 on notifying the Commis ­ sion of imports of crude oil and natural gas, the Member States provide the Commission with certain information on imports of crude oil and natural gas, and whereas Article 3 of this Regulation empowers the Commission to obtain this information within shorter time limits or for other periods of time ; Whereas it is desirable to ensure that the obligations provided for in this Regulation , as well as the confi ­ dential nature of the data collected shall be respected, C I and C II of the Common Customs Tariff together with indication of country of origin ; (c) exports of refined products to third countries falling within subheading Nos 27.10 A, B, C I and C II of the Common Customs Tariff with indication of the recipient country ; (d) deliveries of refined products to other Member States falling within subheading Nos 27.10 A, B, C I and C II of the Common Customs Tariff with indication of the recipient country ; (e) arrivals of refined products from other Member States falling within subheading Nos 27.10 A, B, C I and C II of the Common Customs Tariff, with indication of country of origin ; (f) the situation regarding stocks held by Member States pursuant to the Council Directive (2) of 20 December 1968 , imposing an obligation on Member States of the EEC to maintain minimum stocks of crude oil and/or petroleum products. 2 . Natural gas and other gaseous hydrocarbons : (a) production of natural gas ; (b) exports to third countries of natural gas falling within subheading No 27.1 1 B of the Common Customs Tariff, with indication of recipient country ; (c) deliveries of natural gas to other Member States falling within subheading No 27.11 B of the Common Customs Tariff, with indication of the recipient country ; (d) arrivals of natural gas from other Member States falling within subheading No 27.11 B of the Common Customs Tariff, with indication of country of origin ; (e) levels of stocks of natural gas and other gaseous hydrocarbons . HAS ADOPTED THIS REGULATION : Article 1 The Member States shall communicate the following information concerning the energy supply situation to the Commission , for the periods laid down in Article 2 : 1 . Crude oil and petroleum products : (a) production of crude oil ; (b) imports of refined products from third coun ­ tries falling within subheading Nos 27.10 A, B, (!) OJ No L 120, 25 . 5 . 1972, p. 3 . (2) OJ No L 308, 23 . 12. 1968, p . 14. No L 32/2 Official Journal of the European Communities 5. 2. 74 3 . Electricity and fuels for power stations : (a) production and consumption :  gross and net production of electricity for public services and production undertak ­ ings, on the basis of the following sources of energy : coal, petrol, natural gas, derived gases, lignite, nuclear and hydraulic power,  corresponding fuel consumption by ordi ­ nary thermal power stations ; (b) trade in electrical energy :  deliveries to other Member States, with indi ­ cation of recipient country,  arrivals from other Member States, with indi ­ cation of country of origin ;  deliveries to third countries, with indication of recipient country,  arrivals from third countries, with indica ­ tion of country of origin ; (c) stocks of fuel at power stations :  coal,  liquid petroleum products . Article 2 The information referred to in Article 1 shall be communicated to the Commission at quarterly inter ­ vals . Figures shall be communicated for the first time on 10 January 1974 for the previous quarter and for forecasts for the current quarter. Article 3 The Commission shall decide upon detailed rules for the communications defined in Article 1 . Article 4 In order to fulfil the obligation laid down in Article 1 , all persons and undertakings concerned must transmit the necessary information to their national authorities. Article 5 The Commission shall transmit the information communicated pursuant to Article 1 to the Member States, as soon as possible, and shall organize the necessary consultations . Article 6 1 . Information forwarded pursuant to this Regula ­ tion shall be treated as confidential . 2 . Persons who are participating or have partici ­ pated in the collection and preparation of the informa ­ tion referred to in this Regulation shall be bound not to divulge the specific data or any other specific infor ­ mation which may have come to their knowledge in or during the exercise of their duties. 3 . The confidential nature of the information referred to in paragraph 1 above shall not prevent the publication of general information or of summaries in a form such that information concerning persons and undertakings cannot be individually identified. Article 7 The Member States shall adopt appropriate provisions to ensure observance of the obligations arising under Articles 4 and 6. Article 8 The Commission shall submit to the Council by the end of February 1974 a proposal for an amendment to this Regulation . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 January 1974. For the Council The President W. SCHEEL